Case 0:20-cv-61087-RKA Document 11 Entered on FLSD Docket 07/02/2020 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

   JORGE CONCEPCION,                                   §
                                                       §
        Plaintiff,
                                                       §
                                                       §
   v.                                                                CASE NO. 0:20-cv-61087
                                                       §
                                                       §
   FROST-ARNETT COMPANY, and
                                                       §
   SHERIDAN HEALTHCORP, INC.,
                                                       §
        Defendants.                                    §




                DEFENDANT FROST-ARNETT COMPANY’S ORIGINAL ANSWER


  TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, Defendant FROST-ARNETT COMPANY (“FAC”), by and through its

  undersigned counsel, and files its Answer to Plaintiff’s Complaint as follows:

                                     JURISDICTION AND VENUE

           1.        FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 1; therefore, it denies the same.

           2.        FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 2; therefore, it denies the same.

           3.        FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 3; therefore, it denies the same.

                                                PARTIES

           4.        FAC admits that Plaintiff is a natural person. FAC lacks knowledge or information

  sufficient to form a belief about the truth of the remainder of Paragraph 4; therefore, it denies the

  same.
Case 0:20-cv-61087-RKA Document 11 Entered on FLSD Docket 07/02/2020 Page 2 of 7



         5.      FAC admits Paragraph 5.

         6.      FAC admits that it, at times, acts as a “debt collector” as defined by the FDCPA

  and FCCPA. However, FAC lacks knowledge or information sufficient to form a belief as to

  whether it acted as a “debt collector” as defined by the FDCPA and FCCPA in this matter and

  therefore denies Paragraph 6.

         7.      FAC admits that it, at times, acts as a “debt collector” as defined by the FDCPA

  and FCCPA. However, FAC lacks knowledge or information sufficient to form a belief as to

  whether it acted as a “debt collector” as defined by the FDCPA and FCCPA in this matter and

  therefore denies Paragraph 7.

         8.      FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 8; therefore, it denies the same.

         9.      FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 9; therefore, it denies the same.

                                      DEMAND FOR TRIAL

         10.     FAC admits that Plaintiff request a jury trial.

                                    FACTUAL ALLEGATIONS

         11.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 11; therefore, it denies the same.

         12.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 12; therefore, it denies the same.

         13.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 13; therefore, it denies the same.
Case 0:20-cv-61087-RKA Document 11 Entered on FLSD Docket 07/02/2020 Page 3 of 7



         14.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 14; therefore, it denies the same.

         15.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 15; therefore, it denies the same.

         16.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 16; therefore, it denies the same.

         17.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 17; therefore, it denies the same.

         18.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 18; therefore, it denies the same.

         19.     FAC admits Paragraph 19.

         20.     FAC denies Paragraph 20.

         21.     FAC admits Paragraph 21.

         22.     FAC admits that it, at times, acts as a “debt collector” as defined by the FDCPA

  and FCCPA. However, FAC lacks knowledge or information sufficient to form a belief as to

  whether it acted as a “debt collector” as defined by the FDCPA and FCCPA in this matter and

  therefore denies Paragraph 22.

         23.     FAC admits that it, at times, acts as a “debt collector” as defined by the FDCPA

  and FCCPA. However, FAC lacks knowledge or information sufficient to form a belief as to

  whether it acted as a “debt collector” as defined by the FDCPA and FCCPA in this matter and

  therefore denies Paragraph 23.

         24.     FAC admits that it, at times, acts as a “debt collector” as defined by the FDCPA

  and FCCPA. However, FAC lacks knowledge or information sufficient to form a belief as to
Case 0:20-cv-61087-RKA Document 11 Entered on FLSD Docket 07/02/2020 Page 4 of 7



  whether it acted as a “debt collector” as defined by the FDCPA and FCCPA in this matter and

  therefore denies Paragraph 24.

          25.     FAC admits Paragraph 25.

          26.     FAC admits Paragraph 26.

          27.     FAC admits Paragraph 27.

          28.     FAC admits Paragraph 28.

          29.     FAC asserts that the letter at issue is attached to the Complaint and therefore can

  speak for itself.

          30.     FAC asserts that Paragraph 30 consists of a conclusion of law to which no response

  is required.

          31.     FAC asserts that Paragraph 31 consists of a conclusion of law to which no response

  is required.

                                                COUNT I

          32.     FAC incorporates by reference the above responses.

          33.     FAC denies Paragraph 33 as it is not a complete or accurate statement of law.

          34.     FAC denies Paragraph 34 as it is not a complete or accurate statement of law.

          35.     FAC denies Paragraph 35 as it is not a complete or accurate statement of law.

          36.     FAC denies Paragraph 36 as it is not a complete or accurate statement of law.

          37.     FAC denies Paragraph 37.

          38.     FAC denies Paragraph 38.

          39.     FAC denies Paragraph 39.

          40.     FAC denies that Plaintiff is entitled to any of the relief sought.
Case 0:20-cv-61087-RKA Document 11 Entered on FLSD Docket 07/02/2020 Page 5 of 7



                                              COUNT II

         41.     FAC incorporates by reference the above responses.

         42.     FAC denies Paragraph 42 as it is not a complete or accurate statement of law.

         43.     FAC denies Paragraph 43 as it is not a complete or accurate statement of law.

         44.     FAC denies Paragraph 44 as it is not a complete or accurate statement of law.

         45.     FAC denies Paragraph 45 as it is not a complete or accurate statement of law.

         46.     FAC denies Paragraph 46.

         47.     FAC denies Paragraph 47.

         48.     FAC denies that Plaintiff is entitled to any of the relief sought.

                                             COUNT III

         49.     FAC incorporates by reference the above responses.

         50.     FAC denies Paragraph 50 as it is not a complete or accurate statement of law.

         51.     FAC denies Paragraph 51 as it is not a complete or accurate statement of law.

         52.     FAC denies Paragraph 52 as it is not a complete or accurate statement of law.

         53.     FAC denies Paragraph 53 as it is not a complete or accurate statement of law.

         54.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 54; therefore, it denies the same.

         55.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 55; therefore, it denies the same.

         56.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 56; therefore, it denies the same.

         57.     FAC lacks knowledge or information sufficient to form a belief about the truth of

  Paragraph 57; therefore, it denies the same.
Case 0:20-cv-61087-RKA Document 11 Entered on FLSD Docket 07/02/2020 Page 6 of 7



                                    AFFIRMATIVE DEFENSES

         58.     Defendant asserts that if it is assumed that Defendant violated a statute as alleged

  in Plaintiff’s Complaint, an assumption which Defendant denies, such violation was not negligent

  or intentional and resulted from a bona fide error notwithstanding the maintenance of procedures

  reasonably adapted to avoid any such error. More specifically, Defendant has procedures in place

  designed to ensure it is not attempting to collect financial obligations subject to workers’

  compensation, including but not limited to, a policy to review all information provided by its

  client(s) to determine whether workers’ compensation is involved in the financial obligation, a

  policy not to accept any account for collection which a client indicates that workers’ compensation

  is associated with the account in any way, a policy to have an agreement with its client(s) pursuant

  to which the client agrees to refer only valid, due, and owing financial obligations, and providing

  training and supervision to its employees regarding workers’ compensation.

         59.     Plaintiff’s damages, if any, are the result of the actions of third parties over whom

  FAC has no control.

         60.     Plaintiff’s damages, if any, were pre-existing damages not caused by FAC.

         61.     Plaintiff has failed to mitigate damages, if any.

         62.     Plaintiff proximately caused her own damages, if any.

         63.     Plaintiff has failed to state a claim against FAC upon which relief can be granted.

         64.     Plaintiff has not suffered a concrete, injury-in-fact.

         WHEREFORE, PREMISES CONSIDERED, FAC respectfully prays that Plaintiff take

  nothing herein, that FAC be dismissed with their costs, and all other and further relief, at law or in

  equity, to which FAC may be justly entitled.
Case 0:20-cv-61087-RKA Document 11 Entered on FLSD Docket 07/02/2020 Page 7 of 7



                                                       Respectfully submitted by:

                                                        /s/ Dale T. Golden
                                                       DALE T. GOLDEN, ESQ.
                                                       Florida Bar No.: 0094080
                                                        /s/ Joseph C. Proulx
                                                       JOSEPH C. PROULX, ESQ.
                                                       Florida Bar No.: 0056830
                                                       GOLDEN SCAZ GAGAIN, PLLC
                                                       201 North Armenia Avenue
                                                       Tampa, Florida 33609-2303
                                                       Phone: (813) 251-5500
                                                       Fax: (813) 251-3675
                                                       dgolden@gsgfirm.com
                                                       jproulx@gsgfirm.com
                                                       Counsel for Defendant
                                                       COUNSEL FOR DEFENDANT


                                   CERTIFICATE OF SERVICE
         I hereby certify that on July 2, 2020, I electronically filed the foregoing with the Clerk of

  the Court using the CM/ECF. I also certify that the foregoing document is being served this day

  on all counsel either via transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.




                                                       By       /s/ Joseph C. Proulx
                                                               JOSEPH C. PROULX, ESQ.
                                                               Florida Bar No.: 0056830
